Citation Nr: 1451323	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus.

2.  Entitlement to an initial compensable evaluation for herpes progenitalis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the Veteran's file. 

In April 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Veteran filed a VA Form 21-22, an Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative, indicating that he wished for the Disabled American Veterans (DAV) to represent him in this matter.  A copy of the Form is in the claim file.  

The issue of an initial compensable evaluation for herpes progenitalis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for bilateral foot fungus diagnosed as tinea pedis with onychomycosis of the toenails was granted by the RO in a May 2012 rating decision; therefore, there is no longer a case or issue in controversy with respect to that issue.





CONCLUSION OF LAW

The criteria for dismissal of the issue of entitlement to bilateral foot fungus have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  

With respect to the issue of entitlement to service connection for bilateral foot fungus, the Veteran perfected an appeal in October 2009.  In April 2011, the Board remanded the claim for further development.  In May 2012, the RO granted service connection for bilateral foot fungus diagnosed as tinea pedis with onychomycosis of the toenails.  Therefore, the rating decision favorably resolved that issue in full.  The issue of entitlement to service connection for bilateral foot fungus is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Dismissal is warranted.


ORDER

The appeal of the issue of service connection for bilateral foot fungus diagnosed as tinea pedis with onychomycosis of the toenails is dismissed.  



REMAND

The Veteran seeks an initial compensable rating for herpes progenitalis.  A noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code Diagnostic Code 7806.  

The December 2007 rating decision reflects service connection was granted for herpes progenitalis based on a July 1962 service treatment record showing complaints of ulcers on the foreskin of the penis diagnosed as herpes progenitalis.  The rating decision notes that, although recurrences of herpes progenitalis are common per medical literature, there was no evidence that the Veteran has had any active lesions or scarring in the genital area or elsewhere since service.  

Service treatment records reflect a diagnosis of not only herpes progenitalis but also of a penis ulcer of unknown etiology associated with complaints of a sore frenulum in October 1961 and November 1961.  Pro-Pen (Benzylpenicillin) was prescribed.  

VA treatment records in July 2002 reflect complaints of drainage/swelling/redness of the foreskin and crown of the penis in July 2002.  The assessment was candidal/staph balanitis.  

In a May 2009 statement, the Veteran's spouse stated that the Veteran had flare ups of genital symptoms with manifestations to include pain and swelling.  She indicated that when she and the Veteran went to see Dr. W for VA treatment of breakouts, he advised them to use protection with sexual intercourse.  

The May 2011 VA examination report reflects a history of recurrent episodes of swelling of the glans penis, purulent discharge, pain, and inflammation of the foreskin every couple of years since service.  Some of the skin lesions described on the back were noted to be due to Herpes Zoster virus; a different type of virus than the virus that causes herpes progenitalis.  

Although no residuals of herpes progenitalis were reported, and the symptoms were attributed to recurrent balanitis due to fungal and bacterial infection, the opinion does not address the in-service penis ulcer of unknown etiology associated with complaints of a sore frenulum in October 1961 and November 1961.  The Veteran is to be afforded a VA examination to determine the current nature and severity of service-connected herpes progenitalis and any associated symptoms.  

In addition, the Veteran's August 2012 correspondence reflects VA treatment of herpes progenitalis with prednisone and cortisone shots in 2009 by Dr. W.  VA treatment records, however, reflect steroidal treatment for hives in 2007.  He testified to having recent VA treatment.  VA has a duty to assist in obtaining records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from VA Mountain Home, particularly pertaining to herpes progenitalis; to include Dr. W's treatment records in 2009 reflecting treatment of herpes progenitalis.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA herpes progenitalis examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to describe relevant symptoms in detail,  address the penis ulcer shown during service, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that recurrent balanitis is caused by or aggravated by service-connected herpes progenitalis.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


